Citation Nr: 1343198	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a puncture wounds, left hand, palmar aspect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in November 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The documents in this file have been reviewed and considered as part of this appeal.  


FINDING OF FACT

A chronic left hand disorder, currently diagnosed as metacarpophalengeal (MCP) joint osteoarthritis of the second joint with degenerative spurring of the articular condyle of the distal first metacarpal (MC), was not manifest during service, was not manifest within one year of separation, and is unrelated to active duty service.  


CONCLUSION OF LAW

Residuals of a puncture wound to the palmar aspect of the left hand, were not incurred in or aggravated by service, and MCP joint osteoarthritis of the second joint with degenerative spurring of the articular condyle of the distal first MC, is not related to service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a June 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the June 2009 letter mentioned above.  

The appellant was afforded the opportunity to testify before a VLJ in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to a left hand disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In addition, certain chronic diseases (e.g., osteoarthritis/degenerative changes) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Relevantly, 38 U.S.C.A. 1154(a) (West 2002 & Supp. 2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).  

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Background

Review of the STRs reflects that the Veteran was seen on May 29, 1963, for a puncture wound on the left hand caused by a screwdriver.  On May 31, 1963, the hand was noted to be better, and the dressings were removed.  The separation examination in September 1963 does not show a diagnosis of a left hand disorder.  

Post service private and VA medical records dated from 1998 through 2011 show treatment for various medical issues, to include a broken right femur, shoulder complaints to include degenerative joint disease (DJD), and hearing impairment.  These records are negative for left hand complaints until the Veteran was examined by VA on July 7, 2009.  At that time, the Veteran again gave a history of injuring his left hand during service.  Since the inservice injury, he had had ongoing pain, numbness, and weakness of grip.  He said that he now had shooting pains from his left hand to the left shoulder, and he reported having occasional muscle spasms in the left hand and constant lack of grip endurance.  He said that he had periods (approximately twice daily) when he could not use the left hand at all.  He reported treatment with hot soaks and ice.  

Upon examination, the Veteran's muscle mass and tone were unremarkable, and strength of the upper extremities was symmetric at 3/5.  He was able to fully oppose his thumb to the palmar surface on both hands.  There was no crepitance, effusion, warmth, or erythema noted.  X-rays of the left hand showed degenerative spurring of the articular condyle of the first MC and left second MCP joint osteoarthritis.  The examiner noted that the Veteran's inservice left hand puncture wound was well documented, but the condition appeared to have been temporary in nature and resolved prior to discharge with no residuals.  Moreover, there was no available documentation from 1963 to the present regarding ongoing symptoms related to the inservice wound.  The examiner opined that the current left hand condition was more likely than not secondary to left hand second MCP joint osteoarthritis which was not likely related to the injury while on active duty.  

There is report that the Veteran was seen in a VA emergency room about one week later on July 13, 2009.  At that time, he said that when he clenched or held anything with his left hand, pain shot up his arm into his left shoulder causing discomfort.  When he was not clenching anything with his left hand, it felt numb.  He reported a history that included driving a screwdriver into his left hand which had resulted in pain for many years, but with worsening recently.  He last saw a doctor to exam his left arm, but said that he was never told if anything was wrong.  He said that he had a history of arthritis.  


Analysis

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a left hand injury.  

The Board acknowledges that the Veteran injured his left hand in May 1963.  However, there is no indication of ongoing symptoms after the dressings were removed a few days later.  This includes no report of left hand problem at time of service separation exam in September 1963.  

Additional left hand symptoms were not reported until over 35 years later.  At that time, as summarized above, the Veteran's left hand was examined by VA, and while degenerative changes in the left hand joints were noted, it was the examiner's opinion that such were not related to the inservice left hand injury.  For rationale, the examiner pointed out there was no evidence of an ongoing injury in the years after the initial injury.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The Board further notes that no competent medical evidence is of record which relates current left hand symptoms to active service.  In fact, the only competent medical evidence of record to address the etiology of these disabilities is the July 2009 VA medical examination, which contains an opinion against the disability being causally related to service.  As the opinion as noted above, is based upon both an evaluation of the Veteran and review of his claims folder, the Board finds that it is supported by an adequate foundation.  Moreover, the examiner provided a rationale in support of his opinion which was consistent with the evidence of record.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a left hand injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.  


ORDER

Service connection for residuals of a puncture wound, left hand, palmar aspect, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


